DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US Pub 2013/0322843).
	Referring to claim 1, Suzuki discloses an information processing apparatus, comprising:
a receiving unit (paragraph 123) configured to:
receive motion information indicating a motion of a plurality of users, wherein each user of the plurality of users watches video content through a corresponding reproducing device of a plurality of reproducing devices (paragraphs 189 and 227); and
receive information transmitted from the plurality of reproducing devices that receives and reproduces the video content, wherein the received information indicates an attribute of each user of the plurality of users (paragraphs 189 and 227); 


Referring to claim 4, Suzuki discloses an information processing apparatus according to claim 1, wherein the condition is a degree of excitement, and generation unit generates the image with an icon according to the degree of excitement of each user of the plurality of users arranged at a position according to the attribute of a corresponding user of the plurality of users (figure 23).

Referring to claim 5, Suzuki discloses an information processing apparatus according to claim 1, wherein the attribute of a user of the plurality of user is at least one of a position of the user, a favorite person of the user among a plurality of persons reflected in the video content, or a visual field of the user corresponding to the display range (paragraph 147).

Referring to claim 6, Suzuki discloses an information processing apparatus according to claim 2, wherein the condition is a degree of excitement, and the receiving unit receives designation information transmitted from the display control apparatus, the designation information indicates a method for determination of the degree of excitement based on the motion information and a method for the arrangement of the condition information that visually indicates the degree of excitement, and the generation unit is further configured to generate the image by
 determination of the degree of excitement based on the method for determination indicated by the designation information, and the arrangement of the condition information that visually indicates the degree of excitement (paragraph 236).

	Referring to claim 7, Suzuki discloses an information processing apparatus according to claim 6, wherein the method for determination of the degree of excitement and the method for the arrangement of the condition information that visually indicates the degree of excitement are designated by a person reflected in the video content (figure 5).

	Claims 8 and 10 are rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub 2013/0322843) in view of Nakadai (US Pub 2012/0330659).
	Referring to claim 3, Suzuki does not disclose an information processing apparatus according to claim 1, wherein the condition is a degree of excitement, and the generation unit generates the image with a color according to the degree of excitement of each user of the plurality of users arranged at a position according to the attribute of a corresponding user of the plurality of users.
	In an analogous art, Nakadai teaches an information processing apparatus according to claim 1, wherein the condition is a degree of excitement, and the generation unit generates the image with a color according to the degree of excitement of each user of the plurality of users arranged at a position according to the attribute of a corresponding user of the plurality of users (paragraph 168).
	At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the color highlighting taught by Nakadai to the excitement indicator disclosed by Suzuki.  The motivation would have been that color is a well-known way to get peoples attention in a video.

Allowable Subject Matter
Claims 11, 12, 13, 14, and 15 are allowed.

Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

A search has been performed and these limitations have not been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424